Case 17-00197-pmm         Doc 67    Filed 02/11/21 Entered 02/11/21 15:13:18           Desc Main
                                   Document      Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                       :       Chapter 7
                                             :
Wilton Armetale, Inc.,                       :       Case No. 16-16779 (PMM)
 a/k/a WAPITA, Inc.                          :
                                             :
         Debtor.                             :
                                             :
Artesanias Hacienda Real S.A. de C.V.,       :
                                             :
         Plaintiff,                          :
v.                                           :       Adv. Proc. 17-197 (PMM)
                                             :
North Mill Capital, LLC,                     :
Leisawitz Heller,                            :
                                             :
         Defendants.                         :


                                   MEMORANDUM
                                         I. Introduction

         On December 29, 2020, this matter was scheduled for status conference to discuss

whether this proceeding should continue before the Bankruptcy Court. Counsel for both the

Plaintiff and the Defendants appeared and agreed that this proceeding should be heard in the

United States District Court for the Eastern District of Pennsylvania because this Court no longer

has “related to” jurisdiction. Pursuant to 28 U.S.C. §157(d) and Federal Rule of Bankruptcy

Procedure 5011, I recommend sua sponte that the reference of this proceeding be withdrawn.



                            II. Factual and Procedural Background

         The Debtor Wilton Armetale, Inc. (“the Debtor”) filed a voluntary chapter 7 bankruptcy

case on September 26, 2016.


                                                 1
Case 17-00197-pmm         Doc 67     Filed 02/11/21 Entered 02/11/21 15:13:18             Desc Main
                                    Document      Page 2 of 7



       This adversary proceeding originated in the United District Court for the Eastern District

of Pennsylvania (“the District Court”) at Case No. 16-CV-4197. On August 2, 2016, the

Plaintiff Artesanias Hacienda Real S.A. de C.V. (“the Plaintiff or AHR”) filed a complaint based

upon diversity jurisdiction alleging various common law frauds against the Debtor’s secured

lender, North Mill Capital, LLC and the Debtor’s legal counsel, Leisawitz Heller (collectively,

“the Defendants”) in connection with the liquidation of the Debtor’s inventory. AHR filed an

Amended Complaint on January 3, 2017, which asserts claims for aiding and abetting breach of

fiduciary duties, conspiracy to breach fiduciary duties, conspiracy for fraudulent transfer, and

conspiracy to engage in the commercially unreasonable disposition of assets. See Case No. 16-

CV4197, Doc. # 38. The Defendants moved to dismiss the Amended Complaint asserting inter

alia, the issue of standing to bring the state court causes of action. See id., Doc. #’s 65 & 66.

       Subsequently, based on 28 U.S.C. §157(b), the District Court transferred the case on July

12, 2017, finding that the counts in the Amended Complaint seeking to avoid and recover

fraudulent conveyances are core proceedings, and at minimum, the case is related to the

bankruptcy case. See A17-197, Doc. # 1. Thus, when this matter was referred to this Court for

disposition, the issue of standing was still pending. My predecessor in this proceeding, the

Honorable Jean K. Fitz Simon, dismissed the Amended Complaint based upon the lack of

standing on December 6, 2018. A17-197, Doc. #’s 39 & 40. AHR appealed and the District

Court affirmed on August 8, 2019. See Artesanias Hacienda Real S.A. de C.V. v. North Mill

Capital LLC, 607 B.R. 189 (E.D. Pa. 2019). AHR further appealed to the Court of Appeals for

the Third Circuit. See Case No. 19-2907. The Third Circuit reversed the December 8, 2018

Order dismissing for lack of subject matter jurisdiction and remanded the case for proceedings




                                                  2
Case 17-00197-pmm         Doc 67     Filed 02/11/21 Entered 02/11/21 15:13:18               Desc Main
                                    Document      Page 3 of 7



consistent with its opinion. In re Wilton Armetale, Inc., 968 F.3d 273 (3d Cir. 2020). The

proceeding has now made its way back to this Court.



                                           III. Discussion

                                                  A.

       Traditional bankruptcy jurisdiction is derived from 28 U.S.C. §1334 and is vested in the

district court. The district court has “original and exclusive jurisdiction of all cases under title

11” and “original but not exclusive jurisdiction of all civil proceedings arising under title 11, or

arising in or related to cases under title 11.” 28 U.S.C. §1334(a) and (b).

       The district court is permitted to refer all cases and proceedings to the bankruptcy court

pursuant to 28 U.S.C. §157(a). It provides:

               Each district court may provide that any or all cases under title 11
               and any or all proceedings arising under title 11 or arising in or
               related to a case under title 11 shall be referred to the bankruptcy
               judges for the district.

28 U.S.C. §157(a). In this district, bankruptcy cases are routinely referred to the bankruptcy

court pursuant to the July 25, 1984 Eastern District of Pennsylvania Bankruptcy Administrative

Order (as amended on November 8, 1990).

       The bankruptcy court’s jurisdiction is comprised of four (4) types of matters: “(1) cases

under title 11, (2) proceeding arising under title 11, (3) proceedings arising in a case under title

11, and (4) proceedings related to a case under title 11.” Binder v. Price Waterhouse & Co., LLP

(In re Resorts Int’l, Inc.), 372 F.3d 154, 162 (3d Cir. 2004) (citing Torkelsen v. Maggio (In re

Guild & Gallery Plus), 72 F.3d 1171, 1175 (3d Cir. 1996) and quoting In re Marcus Hook Dev.

Park, Inc., 943 F.2d 261, 264 (3d Cir. 1991)).



                                                   3
Case 17-00197-pmm         Doc 67     Filed 02/11/21 Entered 02/11/21 15:13:18          Desc Main
                                    Document      Page 4 of 7



       A proceeding is said to be “related to” the bankruptcy case if the outcome of the

proceeding has some effect on the bankruptcy estate. See In re Am. Cmty. Servs., Inc., 86 B.R.

681, 684 n. 5 (D. Utah 1988) (“Related proceedings are those civil proceedings that, in the

absence of bankruptcy, could have been brought in a district court or state court.”). As the Third

Circuit stated in Pacor, Inc. v. Higgins,

               The usual articulation of the test for determining whether a civil
               proceeding is related to bankruptcy is whether the outcome of that
               proceeding could conceivably have any effect on the estate being
               administered in bankruptcy. … [T]he proceeding need not
               necessarily be against the debtor or against the debtor’s property.
               An action is related to bankruptcy if the outcome could alter the
               debtor’s rights, liabilities, options, or freedom of action (either
               positively or negatively) and which in any way impacts upon the
               handling and administration of the bankrupt estate.

743 F.2d 984, 994 (3d Cir. 1984). However, even though “related to” jurisdiction is broad, it is

not “limitless.” See Celotex Corp. v. Edwards, 514 U.S. 300, 308, 115 S. Ct. 1493, 1499, 131

(1995). For instance, “[j]urisdiction over nonbankruptcy controversies with third parties who are

otherwise strangers to the civil proceeding and to the parent bankruptcy does not exist.” Pacor,

743 F.2d at 994.

       Furthermore, “related to” jurisdiction can “lapse when a proceeding no longer affects

property of the estate.” Tesler v. Certain Underwriters at Lloyd’s London (In re Spree.com

Corp.), 295 B.R. 762, 768 (Bankr. E.D. Pa. 2003) (citing In re Hall’s Motor Transit Co., 889

F.2d 520 (3d Cir. 1989)). Frequently due to the passage of time and developments in the

bankruptcy case, a proceeding may no longer be “related to” the bankruptcy case. See, e.g., City

of Phila. v. Blaylock (In re Blaylock), 394 B.R. 359, 368 (Bankr. E.D. Pa. 2008).

       At the outset, this adversary proceeding – a dispute involving only non-Debtor parties –

was “related to” the main bankruptcy case. Indeed, the District Court determined on appeal, that

                                                4
Case 17-00197-pmm        Doc 67     Filed 02/11/21 Entered 02/11/21 15:13:18             Desc Main
                                   Document      Page 5 of 7



“‘related to,’ but not core, bankruptcy jurisdiction exists over [AHR’s] claims, because although

the claims do not arise under the bankruptcy code or exist only in the bankruptcy context, their

outcome could nevertheless have a conceivable effect on the estate.” Artesanias Hacienda Real

S.A. de C.V. v. N. Mill Capital LLC, 607 B.R. 189, 193 (E.D. Pa. 2019), vacated and remanded

sub nom. In re Wilton Armetale, Inc., 968 F.3d 273 (3d Cir. 2020).

       However, based on the current circumstances of the Wilton Armetale bankruptcy

proceeding, I find that “related to jurisdiction” has, in fact, lapsed. The Chapter 7 Trustee has

abandoned any interest that the estate had in the outcome of the North Mills matter. See Bky.

No. 16-16779, Doc. # 159 (Order dated June 6, 2018 Approving Stipulation). Moreover, the

Chapter 7 Trustee filed a Final Account, Certification that the Estate has been Fully

Administered, and an Application to be Discharged on December 16, 2020. Bky. No. 16-16779,

Doc. # 237. I approved the Trustee’s Report and discharged the Trustee on January 8, 2021. Id.,

Doc. # 244. Accordingly, this adversary proceeding between non-debtor parties no longer has

any bearing on the bankruptcy estate. Furthermore, the parties to this proceeding have agreed

that this case should go forward before the District Court.



                                                 B.

       Section §157(d) of title 28 governs the procedure for withdrawal of the reference. It

permits the district court “on its own motion or on timely motion of any party” to withdraw any

case or proceeding referred to the bankruptcy court “for cause shown.” 28 U.S.C. §157(d); J.A.

Besteman Co. v. Carter’s, Inc., 2007 U.S. Dist. LEXIS 77463, at *1-3 (W.D. Mich. Oct. 18,

2007). Thus, section 157(d) allows the District Court to sua sponte withdraw the reference. In re

Pruitt, 910 F.2d 1160, 1163 (3d Cir. 1990); In re G. Weeks Secur., Inc., 89 B.R. 697, 716 (Bankr.



                                                 5
Case 17-00197-pmm         Doc 67     Filed 02/11/21 Entered 02/11/21 15:13:18            Desc Main
                                    Document      Page 6 of 7



W.D. Tenn. 1988). As a corollary principle, a bankruptcy court has the authority to issue sua

sponte a report and recommendation on withdrawal of the reference. See AmeriWest Bank v.

Starbuck Bancshares Inc. (In re AmericanWest Bancorporation), 2012 U.S. Dist. LEXIS 13350

(E.D. Wash. Feb. 3, 2012); J.A. Besteman Co. v. Carter’s, Inc., 2007 U.S. Dist. LEXIS 77463

(W.D. Mich. Oct. 18, 2007); Plains Mktg., L.P. v. Coffey (In re Vince Myers Welding & Constr.,

Inc.), 2019 Bankr. LEXIS 1216, at *2 (Bankr. W.D. Okla. Apr. 10, 2019); In re Moody, 64 B.R.

594 (Bankr. S.D. Tex. 1986).

        In Pruitt, the Third Circuit has expressed several factors to consider in determining

whether cause has been established: “the goals of promoting uniformity in bankruptcy

administration, reducing forum shopping and confusion, fostering the economical use of the

debtors’ and creditors’ resources, and expediting the bankruptcy process.” Pruitt, 910 F.2d at

1168. Here, the Bankruptcy Court no longer has “related to” jurisdiction over this adversary

proceeding. Therefore, I submit that cause exists for the reference be withdrawn, pursuant to 28

U.S.C. §157(d) and Federal Rule of Bankruptcy Procedure 5011. See In re Heller Ehrman LLP,

464 B.R. 348, 351 (N.D. Cal. 2011) (“Clearly, good cause for withdrawal would be the absence

of jurisdiction to adjudicate the action.”).

        The bankruptcy court cannot make a final determination with respect to withdrawal of the

reference of this adversary proceeding from the bankruptcy court to the district court. See Plains

Mktg., L.P. v. Coffey (In re Vince Myers Welding & Constr., Inc.), 2019 Bankr. LEXIS 1216, at

*2 (Bankr. W.D. Okla. Apr. 10, 2019). This matter must, therefore, be presented to the District

Court for consideration. See Fed. R. Bankr. P. 5011(a) (“A motion for withdrawal of a case or

proceeding shall be heard by a district judge.”); Reding v. Gallagher (In re Childs), 342 B.R.




                                                 6
Case 17-00197-pmm        Doc 67     Filed 02/11/21 Entered 02/11/21 15:13:18            Desc Main
                                   Document      Page 7 of 7



823, 830 (M.D. Ala. 2006) (finding “only the district court is empowered to withdraw the

reference”).



                                         IV. Conclusion

        Based upon 28 U.S.C. §157(d), the District Court is authorized to withdraw the reference

of this adversary proceeding. In light of the absence of any substantive relationship to the

Wilton bankruptcy case and the lapse of jurisdiction over this proceeding, withdrawal of the

reference is at least permissive, if not mandatory. Accordingly, I will issue a Report and

Recommendation to the District Court requesting the reference of this proceeding be withdrawn.




Dated: February 11 , 2021
                                                     PATRICIA M. MAYER
                                                     U.S. BANKRUPTCY JUDGE




                                                 7
